Citation Nr: 1429814	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) greater than 30 percent prior to March 2, 2011, greater than 50 percent from March 2, 2011 through March 12, 2013, and greater than 70 percent from March 13, 2013.

2.  Entitlement to a total disability rating based on individual unemployability to due to a service-connected disability (TDIU) prior to March 13, 2013.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to December 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, and assigned a 30 percent evaluation.  

The Veteran appealed the assigned rating, and in a November 2011 rating decision, the RO granted a 50 percent rating for PTSD, effective March 2, 2011.  The staged ratings remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's claim was remanded by the Board for additional development in August 2012.  Thereafter in an April 2013 rating decision, the RO granted an increase in the Veteran's PTSD disability rating to 70 percent, effective March 13, 2013.  Again, this rating is not the maximum rating available and the staged ratings remain on appeal.  See Id.  In February 2014, the Veteran's claim was again remanded by the Board for additional development.

The August 2012 Board remand found that the issue of entitlement to TDIU was before the Board, as it was part of the increased rating claim for PTSD pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, the above-referenced April 2013 rating decision granted entitlement to TDIU, effective March 13, 2013.  The Veteran's representative subsequently has argued that the Veteran warrants TDIU from March 2001.  As such, the issue of entitlement to TDIU prior to March 13, 2013, remains on appeal.  See AB, 6 Vet. App. at 38.

The Virtual VA paperless claims processing system contains VA treatment records from August 2011 to May 2012, March 2012 to August 2012, and July 2012 to February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains SSA records.  Other documents on VBMS are duplicative of the evidence of record.  


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD has been manifested by symptoms such as nightmares, anxiety, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, exaggerated startle response, depression, irritability, concentration and memory problems, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  Throughout the entire timeframe on appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected PTSD likely precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the entire timeframe on appeal, the criteria for a 70 percent disability rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  Throughout the entire timeframe on appeal, the criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claims in February 2014 for additional procedural and evidentiary development.  In particular, the Board remanded the Veteran's claims to furnish the Veteran a 38 C.F.R. § 3.159(b) letter as to his TDIU claim; to obtain VA treatment records from August 2012 to the present; and to obtain any temporary files for the Veteran and associate the temporary files, to include Social Security Administration (SSA) records, with the Veteran's claims file.  The Board observes that in March 2011, the Veteran submitted a VA Form 21-8940, and in August 2011, the Veteran was provided with notice for his TDIU claim.  Updated VA treatment records dated from August 2011 to February 2014 were uploaded in the Virtual VA claims processing system.  In March 2014, the August 2011 SSA records were uploaded in VBMS.  In a VA Form 27-0820, the SSA indicated that there were no additional medical records to send.  The AMC then readjudicated the Veteran's claims in a May 2014 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2007 and August 2009.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As for the claim for entitlement to a TDIU, the RO provided pre-adjudication VCAA notice by a letter dated in August 2011.  The August 2011 letter advised the Veteran of the evidence needed to establish entitlement to a TDIU.  Additionally, in March 2011, the Veteran submitted a completed VA Form 21-8940.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in April 2011 and March 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles-Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background 

By way of background, the Veteran was granted service connection for PTSD in a February 2011 rating decision, with a 30 percent evaluation, effective October 6, 2006, the date of his claim.  Currently, the Veteran is rated at 30 percent from October 6, 2006, to March 2, 2011; 50 percent from March 2, 2011, to March 13, 2013; and 70 percent from March 13, 2013.  For the reasons explained below, the Board finds that the Veteran should be rated as 70 percent for the entire period on appeal.

In an August 2008 VA call center contact note, the Veteran requested a consultation for his PTSD, depression, and stress.  In a September 2008 psychology intake consultation, the Veteran complained of nightmares and difficulty trusting others.  The Veteran indicated that he had four children, but he did not have a relationship with any of them.  He reported that he stayed in his room, played with his computer, and isolated himself from his wife.  He was appropriately groomed.  Psychomotor retardation was noted.  His attitude was guarded, and his speech was coherent, but slow.  His mood was irritable and his affect was depressed.  Nightmares and startle reactions were noted under perception.  His thought flow was hesitant, but there was no abnormality noted in the content.  He denied suicidal or homicidal ideation.  His judgment was poor by history, and his insight was fair.  

In the same September 2008 treatment note, the Veteran reported that he was in receipt of SSA disability benefits for his knees.  The Veteran reported nightmares, lack of trust, flashbacks, irritability, and other PTSD symptomatology.  He indicated that he has used isolation as a psychological defense.  He reported that he and his wife were in the process of dissolving their marriage, which had been a marriage "in name only" for the past eight years.  Positive prognostic factors included long term abstinence from cocaine abuse and motivation.  Poor prognostic factors included lack of social supports, isolation, history of substance abuse and childhood history of having been born to a thirteen year old mother and raised by his aunt.  The Veteran was diagnosed with PTSD and assigned a GAF of 54.  His goals were to improve social supports, reduce isolation, and improve ability to trust and make realistic judgments about others.

In an April 2009 VA treatment record, the Veteran indicated that he was very anxious.  He noted that he was having problems with his living quarters and wanted a letter to try to get him out of his lease.  He reported that he was not sleeping due to fears of gas poisoning from his stove despite a replaced stove.  The Veteran indicated that he was phobic of gas fumes, oven, and metal smells because he is afraid this will poison him.  He also noted that he was afraid of break-ins.  He indicated that he felt depressed.  The Veteran denied suicidal ideation.  In a subsequent April 2009 VA treatment record, the Veteran admitted to occasional suicidal ideation, but denied a plan or intent to harm himself or others.  He indicated that he retired several years ago due to problems with his knees and receives SSA disability benefits.  He indicated that he had no family support, and was never close to his children.  He noted that he would only speak to his wife about business matters.  On examination, the Veteran's thought processes were linear, logical, and goal-oriented.  He did not have suicidal or homicidal ideation, delusions, hallucinations, or obsessions.  His mood was depressed and his affect was appropriate, restricted, and tearful at times.  His judgment and insight were fair.  A suicide risk assessment showed that the Veteran's current risk potential for suicidal behavior was moderate.  He was judged to be at an increased risk of suicide, but not acutely dangerous to himself.

In a letter to a retirement community dated in April 2009, Dr. E.S. noted that he saw the Veteran that day for a psychiatric evaluation.  He noted that the Veteran suffered from PTSD and depression.  He wrote that the Veteran had been experiencing increased symptoms of his illness since moving into an apartment in the community.  Dr. E.S. relayed his belief that it was in the Veteran's best interest to end his lease and move to a different residence.  Dr. E.S. indicated that he does not believe the Veteran's condition would improve while in his current living situation, and would worsen if he did not find an alternative living arrangement.  In a letter dated in April 2009, Dr. J.P. indicated that the Veteran had been his patient since April 2005.  He noted that the Veteran had PTSD requiring treatment.  Dr. J.P. wrote that the Veteran had increased anxiety and phobias, which had been exacerbated by the brief period he had been in his apartment.  He noted that the Veteran's mental illness did not seem capable of improving without moving to another situation.  Dr. J.P. requested that the apartment complex let the Veteran out of his lease in order to calm his fears, phobias, and anxiety.

In a May 2009 VA treatment record, the Veteran indicated that he was hypervigilant, quick to protect himself against perceived threats, and unable to trust others.  He also reported being easily irritated, having nightmares, and socially isolating himself.  He indicated that this has caused him to have insecure interpersonal relationships and has interfered with his ability to work with others.  The Veteran indicated that he was currently stressed by the demise of his marriage.  The Veteran denied suicidal or homicidal ideation.  He reported that he did not have a close relationship with his children.  On examination, his activity was normal and his attitude was cooperative and attentive.  His mood was euthymic and his affect was appropriate.  His perception and thought content were normal.  He was diagnosed with PTSD and assigned a GAF of 59.

In a letter to a circuit court dated in January 2010, the director of the PTSD program at the VAMC, Dr. J.B., indicated that the Veteran was presently enrolled in the program.  He indicated that the Veteran was first assessed in September 2008, and was found to meet the criteria for generalized anxiety disorder and possibly PTSD.  Dr. J.B. noted that the Veteran began outpatient treatment in April 2009.  He indicated that the Veteran had consistently reported recurrent and vivid nightmares and frequent intrusive thoughts of his traumatic military experiences; reliving of these experiences; increased irritability and frustration; anger outbursts; depressed mood; anhedonia; and avoidance behavior.  Dr. J.B. further indicated that the Veteran's levels of generalized anxiety disorder and PTSD were severe enough to significantly interfere with his occupational, interpersonal, and social functioning.  He indicated that the Veteran became anxious and easily overwhelmed around groups of people and was unable to sit for extended periods of time.  Dr. J.B. indicated that the Veteran also exhibited significant short-term memory and concentration deficits, which may hamper his ability to function effectively as a juror.  Dr. J.B. requested that the Veteran be excused from jury duty due to his chronic psychiatric condition.

In a February 2011 rating decision, the RO granted service connection for PTSD, with a 30 percent evaluation, effective October 6, 2006.  

In March 2011, the Veteran asserted that he was unemployable as a result of his PTSD.

In a letter dated in March 2011, Dr. J.B. noted that the Veteran attends the PTSD program and the VA Medical Center.  He noted that the Veteran indicated that when he was confronted by authority figures, he quickly became defensive and prepared to attack.  He noted that the Veteran also described ongoing hypervigilance, paranoid ideation, social withdrawal, intrusive thoughts, depressed mood, anhedonia, and avoidance behavior related to his boot camp experiences.

In a VA examination dated in April 2011, the Veteran reported that he was last employed in 2002 performing air conditioning and refrigeration work.  He indicated that he left there due to worsening problems with his knees.  He indicated that he had worked in that field since 1977 for various employers.  The Veteran described an incident in  service related to his mistreatment in basic training.  He indicated that he has never come to grips with these events and they have bothered him continuously since then.  The Veteran reported thinking about the incident every day.  He noted that the memories brought on strong feelings of anger and resentment.  The Veteran indicated that he was also having dreams related to those events on a near nightly basis.  The examiner noted that the Veteran continued to display a good deal of emotional upset when trying to discuss the incidents.  The Veteran reported that he has had difficulty managing people since this incident.  He reported that he easily takes offense and looks for ways in which he can defend himself.  The Veteran reported many problems over the years with losing his temper quickly.  The Veteran did not have any history of psychiatric hospitalizations.  The Veteran has been married twice, and is currently divorced.  He indicated that he currently has a girlfriend that he had been with for a few months.  He indicated that he has four children, but had no roll in their up-bringing.
The Veteran was clean, adequately groomed, and casually dressed.  He interacted in a polite and cooperative manner.  He was wearing dark sunglasses and he stated that he felt more comfortable wearing them in general as it prevented others from looking at him and enabled him to monitor others.  He described a rather persistent hypervigilance.  He described problems with intrusive thoughts, recurrent nightmares and emotional stress related to his described trauma in the military.  He reported that he was sleeping fitfully approximately four to five hours per night.  He indicated his appetite was adequate.  His mental pacing was within normal limits and his general energy level appeared to be below average.  He was not anhedonic and his speech was unremarkable.  There was no history of hallucinations, delusions, or mania.  He motivation was somewhat poor.  Socially, he has experienced problems with easily aroused anger, and he stated that the problem developed only since his experiences in the military.  He indicated that he interacted with his girlfriend, but had little else in the way of social support or friendships.  He denied recent suicidal ideation, intent or plan.  The Veteran's insight and judgment were fair and adequate for current safety.  The examiner diagnosed the Veteran with PTSD and cocaine abuse (in long term remission), and assigned him a GAF of 50.

The examiner concluded that the Veteran has found it remarkably difficult to put the incident in basic training behind him, and his PTSD symptoms remain at an intense level as indicated by his problems with intrusive thoughts and dreams related to those experiences on a near daily basis.  The examiner found that the Veteran's current mental health functioning was likely to interfere with his ability to manage work duties to some extent.  He noted that the Veteran found it difficult to interact with others, especially if he felt someone was trying to be intimidating or insulting.  The Veteran described rather hypervigilant responding where he would overreact and simply did not want to be in a situation where he felt like he was bullied like he was in the military.  The examiner found that the Veteran could likely manage a low stress position.  The examiner noted that the Veteran could interact on a limited basis with co-workers and supervisors and would be better in a job where frequent contact is not required.  The examiner noted, however, that the Veteran's primary barrier to employment was his medical problems including his significant knee pain, osteoarthritis, and morbid obesity.

VA treatment records from January 2010 to July 2010 showed continuous therapy and counseling sessions.  Records demonstrate that from January 2010, the Veteran consistently attended numerous PTSD classes and received some individual counseling regarding his social isolation and avoidance, improving communication in relationships, anxiety management, emotional regulation, and anger management.  During a six week anger management course (completed in August 2010), the Veteran described experiences where he became angered and had violent thoughts.  The Veteran requested advice on how to best deal with his violent thoughts and expressed some concern that he may not be able to control his actions in the future.  The Veteran also enrolled in a life skills class.  

In a letter dated in July 2011, Dr. J.B. noted that the Veteran exhibited the following PTSD symptomatology: intrusive thoughts, insomnia, depressed mood, anhedonia, avoidance behavior, social withdrawal, hypervigilance, and anxiety.  Dr. J.B. indicated that it was "very likely" that the Veteran's symptoms prevented the Veteran from engaging in "substantially gainful employment" as of March 6, 2012.  Dr. J.B. explained that the Veteran had been diagnosed with psychiatric conditions that were easily exacerbated by external stressors and internal phenomena (memories) that significantly interfered with his social, occupational, and interpersonal functioning.

In an August 2011 VA treatment record, the Veteran reported frequent verbal altercations with others, stating he "just wanted to hurt someone."  He indicated that he began attending a Vietnam Veterans local support group in August 2011, but was "dogged" by the feeling that he did not belong there since he was not in combat or a war zone.  The Veteran indicated that after service, he worked servicing air conditioning units and did well because he worked mostly by himself and had minimal contact with others.  Overall, the Veteran appeared stable but had lingering depressive symptomatology.  The Veteran denied current suicidal or homicidal ideation, intent, or plan.  Dr. J.B. encouraged the Veteran to continue with the support of the group as he saw fit.  

In a September 2011 general medical VA examination, it was noted that the Veteran had a history of interpersonal relationship difficulties, depression, panic attacks, loss of control/violence potential, homicidal symptoms, anxiety, and sleep impairment.  It was noted that the Veteran did not have a history of substance abuse, memory problems, confusion, or suicidal symptoms.

In a November 2011 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective March 2, 2011.

In May 2012, the Veteran submitted an account of his work history after leaving service from December 1972 to the present.  He indicated that the first time he experienced his mental condition was when he struck one of his best friends when he felt threatened by his actions.  He noted that after this happened, another friend told him that it appeared as if his mind snapped.  The Veteran indicated that he did not remember much of what happened.  He reported that the second incident was work-related.  He explained that he worked at a uniform cleaning facility and his supervisor appeared to be harassing him on the job, so he punched him in his face and walked off the job.  The Veteran indicated that the third incident occurred when he kicked a chair off a delivery truck at an individual when he worked at a furniture delivery company.  He reported that the next incident occurred when he worked for another furniture company, and he threw down a piece of furniture after the supervisor made a derogatory comment towards him.  He explained that he wanted to "beat this guy down."  He noted that instead, he cussed his supervisor out and walked out of the store.  The Veteran indicated that at another job, he got angry with a co-worker and "just walked off the job rather than striking him."  The Veteran indicated that his last job (which he worked at for 23 years) had ideal conditions for him.  He noted that this was mainly due to the fact that he worked by himself and had very little contact with other people.  The Veteran indicated that his problems started when he began working with other people because he would get into arguments.  The Veteran indicated that he met with an Equal Employment Opportunity representative who coached him through his issues.  He indicated that he really began having problems when he felt his employer treated him abusively.  He noted that he was fired in 2000.  The Veteran explained that his thoughts at that time were to "get my hands on an AK47 rifle and go back to fix the wrong I had had done to me."  He noted that his ex-wife had to talk to him at great lengths to stop him from following through on what he perceived at the time as a "wrong done to me."

In a February 2012 VA treatment record, the Veteran reported feeling angry.  He denied suicidal or homicidal ideation.  He was noted as stable, but with lingering PTSD and depressive symptomatology.  In April 2012, the Veteran's mental status was alert and oriented.  In July 2012, the Veteran indicated that his PTSD was well-controlled since he enerolled in PTSD classes in 2008.  It was noted that he had a pleasant affect.  From August 2012 through March 2013, the Veteran had a normal affect on examination.  

In a March 2013 VA examination, the examiner diagnosed the Veteran with PTSD and depressive disorder not otherwise specified (NOS).  The examiner assigned the Veteran a GAF of 50, which he indicated was at the upper end of the range of serious symptoms or any serious impairment in social, occupational, or school functioning.  The examiner indicated that it was possible to differentiate which symptoms were attributable to each diagnosed psychiatric disability.  The examiner indicated the Veteran's depressive disorder NOS symptoms included: feeling sad almost all the time; anhedonia; pessimism about his future; restlessness and feeling irritable all the time; difficulty making decisions and concentrating; not having enough energy to do very much; sleeping a lot less than usual; increased appetite; and decreased interest in sex.  The examiner indicated the Veteran's PTSD symptoms included: thinking about his traumatic experience from service daily and dreaming about it almost every night; becoming very uncomfortable whenever he sees "a group of whites in uniform"; trying not to think or talk about his experiences; avoiding groups of Caucasian people or watching scary movies; limited interest and participation in leisure activities; distancing himself from people; only talking to one person on a regular basis; having a restricted range of affect with the one person he does talk to; difficulty falling and staying asleep; problems with irritability and concentration; and hypervigilance.  The examiner indicated that the Veteran's PTSD and depression NOS shared some symptoms, to include irritability and problems with sleeping.

The examiner noted that during the examination, the Veteran sat with his back to the wall and wore sunglasses so that he could watch others surreptitiously.  He also indicated that the Veteran may even have an exaggerated startle response because he described jumping and looking around whenever he heard a sudden loud noise.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further noted that the majority of the Veteran's occupational and social impairment was related to his PTSD.  The examiner explained that the Veteran had been married twice.  The Veteran and his first wife lived together for approximately three years before separating, and eventually divorced after 19 years of marriage.  The Veteran noted that he had a child by this relationship, but did not spend any time with his child growing up.  He next married in 1997, but this marriage ended in 2009.  The Veteran attributed the end of this marriage to his PTSD, specifically his tendency to isolate.  He stated that he eventually grew to hate his wife, although he was unable to explain why.  The Veteran noted that he currently had a girlfriend, whom he sees once a week and calls on a daily basis.  The examiner noted that the only thing the Veteran and his girlfriend appear to do for fun is go out to a restaurant because the Veteran likes to eat.  They also dated in the past.  The Veteran expressed his belief that his girlfriend stays with him in large part to try to help him.  He confided to the examiner that he tells her he loves her, but he does not feel it.  The Veteran reported that he had no other friends other than his girlfriend becaue he does not trust people.  He noted that his windows were fully covered so that no one could see in.  In terms of leisure activities, the Veteran indicated that he listened to music, watched television, and surfed the Internet.  He noted that he was no longer able to play basketball due to his physical conditions.

The Veteran reported that he last worked in 2001.  He noted that he had a job for six months, but had to retire due to his knee pain.  Before that, he indicated that the longest he worked for a single employer was 23 years as a supervisor of buildings and grounds for a University.  He indicated that he got into a conflict of some sort with his superior at this job and had a law suit against the president of the University.  He reported that he wanted to get an AK-47 and go back and kill some of the people he worked for.  He reported that he got into fights on the job in the past which resulted in him either being fired or quitting.  He indicated that he was able to perform his job as long as he could work essentially alone without coming into contact with other people.

The Veteran's speech was somewhat slow in rate, normal in volume, and coherent.  His mood appeared dysphoric and frustrated.  His affect was constricted, but he stated, "I feel alright."  He denied suicidal thoughts, but acknowledged having thoughts of physically hurting the sergeant who hurt him in service.  His score on the Beck Depression Inventory was at the lower end of the severe range of depression.  He reported feeling down about a number of things - "the way I am" regarding the kind of very restricted life he leads; the fact that he does not have a close relationship with his children; and the way his marriages turned out.  The Veteran was alert and oriented and his thought process was organized and goal-directed.  There was no evidence that he experienced hallucinations or delusions.  The examiner noted, however, that the Veteran certainly had paranoid thoughts.  For example, the Veteran reported that he slept on the floor rather than on his bed because of his belief that if someone broke into his bedroom to shoot him, they would aim for the bed rather than the floor.  The examiner also noted that the Veteran appeared to have difficulty with concentration because he was unable to perform serial 3 subtraction correctly and he was unable to spell WORLD backwards, despite what appeared to be adequate effort.  The Veteran also reported problems reading.  The examiner noted that the Veteran also had problems with memory.  He was unable to remember 3/3 words upon presentation.  The Veteran indicated that he would forget appointments and events with his girlfriend.  He also noted that he would forget how to get to places and had to use his GPS unit.

The Veteran described himself as being irritable and indicated that he would be likely to lose his temper in a big way if he perceived somebody as threatening to him physically.  The Veteran reported that he checks the doors and locks on the windows frequently.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, near-continous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  The examiner indicated that the Veteran has symptoms of re-experiencing, avoidance, and excessive arousal.  He becomes angry easily to the point of becoming violent if he perceives that someone is threatening him physically.  The examiner noted that in addition to PTSD, the Veteran also has a depressive disorder that is as likely as not related or connected to his PTSD.  The examiner explained that as a result of his history and clinical examination, the Veteran is not felt to be strictly unemployable.  However, the examiner found that the Veteran has significant problems which would negatively affect his ability to secure and maintain gainful employment.  The examiner noted that the Veteran's principal impediments to employment would appear to be his significant physical problems (knee pain, morbid obesity, and limited physical endurance).  The examiner opined, however, that the Veteran's psychological problems are also likely to result in significant employment-related difficulties.  The examiner noted that the Veteran has problems with short-term memory and concentration.  The examiner further noted that the Veteran does not handle stress well, and is not able to work with others easily because of his significant interpersonal sensitivity.  The examiner indicated that the Veteran overreacts with anger when he perceives that other people are threatening him.  The examiner found that from a psychological perspective, the Veteran would do best working in a relatively low stress job in which he could essentially work alone.

In an April 2013 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent, effective March 13, 2013.

VA treatment records through February 2014 showed continuous treatment and counseling for PTSD.  In April 2013, the Veteran's activities were normal, and he was cooperative, attentive, and euthymic.  In May 2013, psychomotor retardation was noted.  The Veteran was playful and made jokes, and his mood was euthymic.  He had anxious laughter and his thought content was tangential, but rambling.  He denied suicidal or homicidal ideation.  He reported nightmares, flashbacks, irritability, difficulty trusting others, and avoidance of others for fear of attack.  He indicated that his girlfriend provided support.  He denied hallucinations, but described an incident in which he believed a dog on the television stole his erectile dysfunction medications.  In August 2013, the Veteran was alert and oriented, and he denied suicidal or homicidal ideation.  In September 2013, the Veteran reported feeling anxious and out of place at the Vietnam Veteran's PTSD group because he was not in combat.  He indicated, however, that he gets a lot out of the group.  He reported some hypervigilance and avoidance of social situations based on perceived hostility from others.  He denied suicidal or homicidal ideation.  His condition was noted as stable, with lingering PTSD and depressive symptomatology.

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period, that is, the period of time both prior to and from March 13, 2013.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including the letters from the Veteran's treating physicians dated in April 2009, January 2010, March 2011, and July 2011, and the April 2011 and the March 2013 VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the March 2013 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although the Veteran admitted to occasional suicidal ideation in an April 2009 VA treatment note, and a suicide risk assessment showed that his current risk potential for suicidal behavior was moderate, he denied a plan or intent to harm himself or others.  At that time, he was judged to be at an increased risk of suicide, but not acutely dangerous to himself.  The Board also notes that in his March 2013 VA examination, the Veteran reported that he wanted to get an AK-47 and go back and kill some of the people he worked for.  He also acknowledged having thoughts of physically hurting the sergeant who hurt him in service, but he denied suicidal thoughts.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Additionally, although the Veteran described an incident in which he believed a dog on the television stole his erectile dysfunction medications in a May 2013 VA treatment note, this type of behavior was not persistent.  For example, the April and March 2013 VA examinations noted that the Veteran did not experience delusions or hallucinations.  Furthermore, the Veteran denied hallucinations or delusions in many of his other VA treatment records.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that the report of VA examination dated in March 2013 showed worsening symptoms, to include memory impairment.  However, the Veteran was able to sustain a meaningful relationship with his girlfriend; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

Additional Considerations

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports depression, anger, irritability, nightmares, and avoidance.  As discussed above, the current 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As noted in the introduction section above, the Veteran has essentially contended that his PTSD symptoms render him unemployable.  He was originally awarded entitlement to TDIU, effective March 13, 2013, based upon his increased PTSD rating effective that same date.  As shown above, the Board has increased the Veteran's PTSD rating to 70 percent for the entire appeal period.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU during the entire appeal period.  

Beginning October 6, 2006, the Veteran's combined disability rating for PTSD is 70 percent.  As such, he met the schedular rating threshold for the grant of a TDIU beginning October 6, 2006.  Thus, the main question before the Board is whether the Veteran's service-connected PTSD alone rendered him unable to obtain substantially gainful employment.  

Based on the most recent VA examination, in March 2013, the record essentially shows that the Veteran cannot obtain and maintain employment due to his PTSD symptoms.  As noted in the section above, the Veteran's PTSD symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period.  

The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms had on his work relationships in the past.  In a May 2012 submission, the Veteran reported numerous angry outbursts at past jobs, leading to him getting fired or quitting.  Although these incidents did not occur during the appeal period, the Board finds this evidence probative as to the issue of the Veteran's occupational impairment in general.  Moreover, the April 2011 and March 2013 VA examiners essentially indicated that the Veteran had significant occupational impairment due to his PTSD symptoms.  

The Board also observes that evidence submitted from the Veteran's treating physicians and VA examiners throughout the appeal period have supported the Veteran's contentions regarding the impact his PTSD symptoms have on his ability to work.  For example, in a letter to a circuit court dated in January 2010, Dr. J.B. indicated that the Veteran's levels of generalized anxiety disorder and PTSD were severe enough to significantly interfere with his occupational, interpersonal, and social functioning.  He indicated that the Veteran became anxious and easily overwhelmed around groups of people and was unable to sit for extended periods of time.  Dr. J.B. indicated that the Veteran also exhibited significant short-term memory and concentration deficits, which may hamper his ability to function effectively as a juror.  Dr. J.B. requested that the Veteran be excused from jury duty due to his chronic psychiatric condition.  Furthermore, in a subsequent letter, Dr. J.B. indicated that it was "very likely" that the Veteran's PTSD symptoms prevented the Veteran from engaging in "substantially gainful employment."  Dr. J.B. explained that the Veteran had been diagnosed with psychiatric conditions that were easily exacerbated by external stressors and internal phenomena (memories) that significantly interfered with his social, occupational, and interpersonal functioning.

As such, the Board finds that the Veteran is entitled to TDIU for the entire period since October 6, 2006, which is the effective date of the award of service connection for PTSD.  The benefit of the doubt rule is therefore for application for this timeframe.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

For the entire period prior to March 13, 2013, a 70 percent rating, but no higher, is warranted for PTSD, subject to the regulations governing the payment of monetary benefits.

For the period on and after March 13, 2013, entitlement to a rating in excess of 70 percent is denied.

For the entire appeal period, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


